DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it fails to positively recite contacting the sensor array with the treatment solution.  It is also unclear whether the flow cell chamber includes the sensor array comprising the array of wells.   The examiner argues that the sensor array of the semiconductor device is contacted with the treatment solution and the rinse.  Applicant recites contacting the semiconductor device with the treatment solution and rinsing the semiconductor device.  The examiner argues that the instant specification is directed to treating the sensor array with the claimed treatment solution followed by the rinse.  Applicant recites treating the semiconductor device with the treatment solution and rinsing, however, treating the semiconductor device, does not necessarily include treating the sensor array and therefore claim 2 should be amended to contacting the sensor array of the semiconductor device with a treatment solution and rinsing the sensor array of the semiconductor device with a rinse solution. 
Claim 3 is indefinite because applicant recites measuring the signal to noise ratio.  What is applicant really claiming? What is the signal to noise ratio a measurement of what parameter (i.e. the device, the sensor array, the flow cell?).  What does the signal to noise ratio refer to?  How is treatment of the sensor array or semiconductor device measuring or evaluating the SNR of the semiconductor device?  Claim 5 is indefinite for similar reasons to that of claim 3.  Specifically, the examiner does not understand what applicant means by “measurement of buffering”?  What is being buffered?  Is there a solution on the device that is being buffered? How is the treatment of the sensor array “buffering the semiconductor”?  What is applicant trying to claim? Claim 7 is indefinite because it is unclear what the skilled artisan would consider as a “key signal measurement” and how does this relate to the processing steps of claim 2?  What is the key signal measurement a measurement of?  Claim 9 is indefinite because it is unclear what is meant by a “q20 mean measurement”. What is being measured?  Once again, how is the treatment of the sensor array relate to the “q20 measurement”?   
Response to Arguments
Applicant continues to argue that limitations of buffering, signal to noise, key signal and q20 are standardized, and directs the examiner to paragraphs 89, 96,101, and Figs. 13-16.  Applicant’s arguments are unpersuasive because the specification fails to provide a clear understanding of these parameters and what specifically is being measured.  As such, the rejection under 112, second paragraph is maintained for the reasons set forth above. The examiner maintains the suggestion of  possibly cancellation of the claims directed to the device function, buffering, SNR measurement OR filing of a CIP with additional description of these variables and specifically what is being measured and how it relates to treatment of the semiconductor device and sensor array. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc